 Case 4:17-cv-00285-A Document 228 Filed 01/28/20                     Page 1 of 15 PageID 9321


                     IN THE UNITED STATES DISTRICT
                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION                                    JAN 2 8 2020
WAYNE M. KLOCKE, INDEPENDENT                      §
ADMINISTRATOR OF THE ESTATE OF                    §
                                                                            CLERK, U.S. DISTRiCT COURT
THOMAS KLOCKE,                                    §                           By
                                                                                           >cputy
                                                  §
             Plaintiff,                           §
                                                  §
vs.                                               §   NO. 4:17-CV-285-A
                                                  §
NICHOLAS MATTHEW WATSON,                          §
                                                  §
             Defendant.                           §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant, Nicholas

Matthew Watson, for summary judgment. The court, having

considered the motion, the response of plaintiff, Wayne M.

Klocke, Independent Administrator of the Estate of Thomas Klocke,

the reply, the record, and applicable authorities,                               finds that the

motion should be granted.

                                                I.

                                   Plaintiff's Claims

      The operative pleading is plaintiff's amended complaint

filed September 30, 2019. Doc. 1 177. Plaintiff's sole cause of

action is for defamation arising from events that occurred on May

19, 2016, during a class at the University of Texas at Arlington

("UTA") in which defendant and Thomas Klocke                           ("Thomas") were

students.


      'The "Doc.   "reference is to the number of the item on the docket in this action.
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20       Page 2 of 15 PageID 9322


                                        II.

                             Grounds of the Motion

     Defendant urges a number of grounds in support of his

motion. First, he says that plaintiff failed to preserve a

defamation claim based on defendant's Facebook posts because he

failed to comply with the Texas Defamation Mitigation Act, Tex.

Civ. Prac.   &   Rem. Code    §§   73.051-.062    ("TDMA"). Second, plaintiff

cannot show that defendant's statements were false,              that they

were defamatory, or that defendant acted negligently. Third,

plaintiff failed to disclose any damages caused by defendant and,

thus, cannot pursue damages; plaintiff cannot in any event

demonstrate that defendant's statements caused Thomas any pain

and suffering; and, Thomas's suicide is an intervening cause that

precludes damages related to his death. Finally, plaintiff cannot

show that defendant omitted facts or juxtaposed them in a manner

that created a defamatory false impression. Doc. 202.

                                       III.

                 Applicable Summary Judgment Principles

     Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.               Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby,             Inc., 477 U.S. 242, 247


                                         2
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20        Page 3 of 15 PageID 9323


(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,             "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."                Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56(c)            ("A party

asserting that a fact                   is genuinely disputed must support

the assertion by                   citing to particular parts of materials in

the record          '   II )   •   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 u.s. 574, 587, 597             (1986).   In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:

        Where the record, including affidavits,
        interrogatories, admissions, and depositions could not,
        as a whole, lead a rational trier of fact to find for
        the nonmoving party, there is no issue for trial.

                                             3
  Case 4:17-cv-00285-A Document 228 Filed 01/28/20                     Page 4 of 15 PageID 9324


929 F.2d 1054, 1058 (5th Cir. 1991).

        The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law.'       Celotex Corp., 477 U.S. at 323.                     If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys.,           929 F.2d at 1058.

                                                  IV.

                                        Undisputed Facts

        When this lawsuit was first filed, plaintiff included claims

against UTA. Doc. 1. The court granted UTA's motion for summary

judgment, including in its memorandum opinion and order a lengthy

recitation of the undisputed facts giving rise to the action.

Doc. 160 at 6-13. Plaintiff acknowledges and relies on a number

of those facts. Doc. 212 at 2. The summary judgment record here,

although not as complete,' establishes the same pertinent facts.'




        2
         In Boeing Co. v. Shipman, 411 F.2d 365,374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
explained the standard to be applied in determining whether the comt should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

        3
        For example, the record here does not contain all of the attachments to the Declaration of Daniel
Moore, who conducted the investigation on behalfofUTA.

       "The ruling in favor of UTA was affirmed on appeal. Klocke v. Univ. ofTex. at Arlington, 938
F.3d 204 (5th Cir. 20 19).

                                                    4
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20   Page 5 of 15 PageID 9325


     On May 19, 2016, Thomas and defendant sat next to each other

in a class at UTA. Thomas made statements that defendant

perceived to be threatening. Defendant posted to Facebook:

     The guy sitting next to me just typed into his computer
     "ga;ys should die." Then told me I was a "fa**ot" and
     that I should "kill myself." I haven't felt this
     uncomfortable in a long time.

Doc. 213 at APPX 88. Defendant told Thomas he should leave. Doc.

204 at App. 2. Blake Lankford ("Lankford"), sitting next to

Thomas, noted that Thomas and defendant were both really tense.

Doc. 213 at APPX 99. Thomas left and took a different seat when

he returned to class. Id. at APPX 100; Doc. 204 at App. 2. Thomas

later told Dan Moore ("Moore"), who was assigned by UTA to

investigate the matter, in an email that he was the one who moved

"to alleviate any tension." Doc. 213 at APPX 36.

     During class, defendant emailed the professor conducting the

class, Dr. Long ("Long"), to report the incident. Doc. 204 at

App. 2. Immediately after the class, he spoke to Long, who

advised him to report the incident to UTA officials. Id.

Defendant visited Heather Snow ("Snow"), Associate Vice President

and Dean of Students, to discuss the incident. Id. Snow advised

him to put his complaint in writing, which he did. Id. He wrote:

     Dear Heather,

     This is Nicholas Watson. Today, May 19th, during my
     8:00AM organizational strategy course, MANA 4322-001.
     We had to move classes from 153 to 154 due to a

                                     5
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20   Page 6 of 15 PageID 9326


     computer issue. At this point, I sat next to the
     student who was the aggressor, Thomas Klocke.

     After commenting about privilege in today's society,
     Thomas opened up his laptop and typed into his web
     browser's search bar, "Gays should die.•

     At which point, I typed into my search bar on my web
     browser "I'm gay.• I was confused and was trying to
     understand why he was typing and showing me this.

     After this, he acted like he was yawning and told me
     that "well then you're a faggot.•

     I then told him, "I think you should leave.• I felt
     terribly scared and uncomfortable.

     He then told me that •you should consider killing
     yourself.•

     I approached my professor, Dr. Dwight E Long, regarding
     the incident after class. He advised I go to student
     support services.

     I then went to Heather Snow, this email recipient, who
     advised me further.

     Nicholas Watson.

Doc. 213 at APPX 21-22.

     By letter dated May 20, 2016, Moore informed Thomas that he

was being investigated for allegations of threat (physical abuse

or threat of physical abuse) and harassment         (any violation of the

University's harassment policy). Doc. 213 at APPX 28. Moore told

Thomas not to attend class while the investigation was pending.

Doc. 204 at App. 41. Moore interviewed Thomas, defendant,

Lankford, and Long. Id. App. 43-47. Moore determined that

defendant's version of events was credible and that Thomas's


                                     6
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20   Page 7 of 15 PageID 9327



version was not. Id. App. 46-47. Among other things, when Moore

met with Thomas, Thomas had a sheet of paper that appeared to be

a script or outline that he kept referring to; there would be

long pauses before Thomas would answer questions; and, Thomas's

responses to follow-up questions lacked any substance. Id. App.

45. Moore found that Thomas was guilty of harassment but that

there was insufficient evidence of a threat. Id. App. 50. He

disciplined Thomas with disciplinary probation and the

requirement that Thomas not be allowed to attend class, but he

could still work with Long, take tests, do group work outside

class, and obtain credit he needed to graduate. Id. App. 48.

     On June 2, 2016, Thomas committed suicide with a gun he had

purchased on May 20, 2016. Doc. 124 at APPX 239; Doc. 204 at App.

87. Before June 2,   2016, Thomas's father was not ever concerned

that Thomas would commit suicide. Doc. 204 at App. 87; Doc. 213

at APPX 131. He described Thomas as upset, distraught,

frustrated, Doc. 213 at APPX 128, embarrassed, alienated, and

isolated. Id. APPX 131. A fellow student noted that Thomas did

not seem stressed, anxious, unhappy, or worried until May 24 when

he told his group he had to take the exam later and seemed

stressed after they told him how hard the exam was. Id. APPX 135.




                                    7
  Case 4:17-cv-00285-A Document 228 Filed 01/28/20                      Page 8 of 15 PageID 9328


                                                   v.
                                              Analysis

          To prove a cause of action for defamation, plaintiff must

show that defendant published a false statement of fact to a

third party, that the statement was defamatory concerning Thomas,

the statement was made with the requisite degree of fault, and

Thomas suffered compensable damages as a result. In re Lipsky,

460 S.W.3d 579, 593              (Tex. 2015); WFAA-TV, Inc. v. McLemore, 978

S.W.2d 568, 571 (Tex. 1998). Pursuant to the TDMA, a person may

maintain an action for defamation only if he has made a timely

and sufficient request for a correction, clarification, or

retraction from defendant or the defendant has made a correction,

clarification, or retraction. Tex. Civ. Prac. & Rem. Code §

73. 055 (a) .

          Defendant first argues that plaintiff cannot pursue

defamation claims as to the Facebook publications since he failed

to make a timely and sufficient request as required by§ 73.055

(a) (1) . The Fifth Circuit has held that failure to make such a

request before the statute of limitations expires prevents a

plaintiff from pursuing a defamation claim. 5 Tubbs v. Nicol, 675

F. App'x 437, 439 (5th Cir. 2017). The Supreme Court of Texas has



       'In the absence of an intervening change in authority, this court is bound by Fifth Circuit
precedent interpreting Texas law. Gil bane Bldg. Co. v. Admiral Ins. Co., 664 F.3d 589, 594 (5th Cir.
2011 ).

                                                    8
  Case 4:17-cv-00285-A Document 228 Filed 01/28/20                        Page 9 of 15 PageID 9329


not decided the issue and its appellate courts are split. See

Butowsky v. Folkenflik, No. 4:18CV442, 2019 WL 2518833, at *46-48

 (E.D. Tex. Apr. 17, 2019) (discussing cases); Zoanni v. Hogan, 555

S.W.3d 321 (Tex. App.-Houston [1st Dist.]                              2018, pet.

filed) (agreeing with Tubbs).'                     Defendant requests that the court

make an Erie guess that the Supreme Court of Texas would agree

with Tubbs and Zoanni, with the consequence that plaintiff's

claims based on the Facebook posts would be dismissed. Doc. 203

at 5-9. The court need not decide the issue, however, as it is

clear that plaintiff cannot prevail in any event.'

        Defendant says that plaintiff cannot establish any of the

elements of a defamation cause of action as to any statement

alleged to be defamatory. The alleged defamatory statements are

set forth in plaintiff's amended complaint, Doc. 177 at 15-16, ,

46, to wit, defendant falsely published that: Thomas wrote on his

computer "all gays should die" or "gays should die," id. , 46a;

Thomas had told defendant both "you should kill yourself" and

"you should consider killing yourself," id. , 46b; Thomas had



        6
         The cases are agreed that, at the very least, failure to make a timely demand for retraction
prevents the plaintiff from seeking exemplary damages.

        7
           ln pm1icular, with regard to defendant's Faccbook posts, there is no evidence that Thomas was
aware of them or suffered any harm as a resu.lt. In fact, plaintiff only pleads that the injuries to Thomas
arose out of "the denial by UTA of the benefits and privileges of an educational oppot1unity." Doc. 177
at 4, 117. "Thomas as devastated by the exclusion from class." Id. at 14, ~ 42. There is no allegation that
Thomas would have suffered without UTA's action in excluding him from class, which arose out of the
email to Snow and not any Faccbook post.

                                                      9
Case 4:17-cv-00285-A Document 228 Filed 01/28/20           Page 10 of 15 PageID 9330


called him a faggot,         id.   ~   46c; other students in the classroom

heard Thomas call defendant a faggot,            id.   ~   46d; and, Thomas was

an aggressor. Id.       ~   46e. Further, defendant omitted material

facts from his publications that whatever altercation occurred

between defendant and Thomas had ended and resolved itself early

in the class session before Thomas relocated his seat, id.                    ~   46f,

and that Thomas had not thr.eatened defendant in any manner, doing

so for the purpose of creating innuendo or implication that

Thomas not only had threatened defendant but that the threat was

unabated and needed to be abated by expelling Thomas from the

class. Id.   ~   46g. Plaintiff also makes conclusory allegations

that defendant falsely published statements that damaged Thomas's

occupation as a student and any future occupation he might obtain

post-graduation, id.         ~   46h; defendant falsely published facts

accusing Thomas of having engaged in criminal behavior including

making threats or death threats against defendant, id.                  ~   46i; and

defendant falsely published facts accusing Thomas of sexual

misconduct id.     ~   46j, but does not allege any facts in support.

     Plaintiff's claims are based on the premise that everything

defendant did on May 19, 2016, and the days following was false,

deceptive, and malicious. He contends that none of defendant's

allegations regarding Thomas's conduct were true and that

defendant made them up in order to get Thomas kicked out of the


                                           10
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20                      Page 11 of 15 PageID 9331


class he needed to graduate.' The record, however, is entirely to

the contrary and there is no genuine fact issue as to plaintiff's

contentions. 9 As the Fifth Circuit recognized,                              "Moore made a

finding of responsibility after developing a meaningful record."

938 F.3d at 211. Specifically,

        Moore considered the following in his decision. First,
        Moore knew that Watson told the same, consistent story
        in a contemporaneous in-class email to Long, also a
        contemporaneous note passed to a classmate, and then
        again in after-class emails and in-person discussions
        with Long, Snow, and Moore. Second, Moore perceived
        Watson to be credibly fearful of Klocke at their May 20
        meeting. Third, when Moore met Klocke on May 23, he saw
        that Klocke relied on a written script and was unable
        to meaningfully answer follow-up questions. Fourth,
        Moore was told by the adjacent classmate that the
        classmate did not notice Watson behaving in a
        distracting manner as Klocke had alleged. Fifth,
        Moore's common sense suggested to him that a person
        whose flirtation is rejected would not tell the other
        person to leave and then fabricate and widely circulate
        a story about being threatened by that person. Sixth,
        Moore's investigation uncovered nothing supportive of
        Klocke's account, and the estate in this litigation
        does not identify any leads that Moore should have or
        could have pursued.

Id.    (footnotes omitted). In sum, defendant did not publish false

statements of fact about Thomas.



        8
         In this regard, he argues that nothing Thomas said to defendant can be considered, referring to
the Dead Man's Rule, Tex. R. Evid. 601. Doc. 212 at 9-10. (Of course, he takes the position that
everything Thomas said to his father is absolutely true.) Here, as defendant explains, the exceptions to
the Rule apply. Doc. 225 at 6-8.

        'Plaintiff's argument regarding alleged spoliation appears to be a concocted one designed to
delay the inevitable granting of summary judgment in favor of defendant. Doc. 212 at I 1-12. Speculation
about what evidence might exist and improbable inferences are insufficient to raise a genuine summary
judgment issue. Lawrence v. Fed. Home Loan Mmig. Corp., 808 F.3d 670,673 (5th Cir. 20I5).

                                                   11
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20                         Page 12 of 15 PageID 9332


         As for the second element, plaintiff contends that

defendant's statements constitute defamation per se. A statement

is defamatory per se if it falls within one of the following

categories:          ( 1)   imputation of a crime,                 (2)   imputation of a

loathsome disease,               (3)   injury to a person's office, profession,

or calling, or (4)              imputation of sexual misconduct. In re Lipsky,

460 S.W.3d at 596;                Downing v. Burns, 348 S.W.3d 415, 424                            (Tex.

App.-Houston [14th Dist.]                   2011, no pet.); Gray v. HEB Food Store

No. 4,       941 S.W.2d 327, 329              (Tex. App.-Corpus Christi 1997, writ

denied) . Plaintiff neglects to provide any explanation as to how

any of the statements at issue constitutes defamation per se.

Doc. 212 at 22-23. Hence, the argument is waived. Keelan v.

Majesco Software, Inc., 407 F.3d 332, 339 (5th Cir. 2005). That

defendant may have felt threatened does not mean that he accused

Thomas of a crime." None of the statements fits any of the four

categories.

        As for fault,           plaintiff has not come forward with summary

judgment evidence to establish a genuine fact issue as to

defendant's culpability. Doc. 212 at 21-22. 11 To establish that



        10
          Defendanl's perception that Thomas was an aggressor, that he, defendant, was scared and felt
threatened, and that other students had heard Thomas call defendant a faggot are opinions that would not
support a defamation claim. See Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614,624 (Tex. 2018).
        11
         Plaintifffails to cite to the record in suppm1 of his argument, which is highly misleading. For
example, he says that Moore testified that he viewed Thomas's alleged communications as involving
                                                                                              (continued ... )

                                                     12
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20                     Page 13 of 15 PageID 9333


defendant acted negligently, plaintiff must show that defendant

knew or should have known that the statements were false and that

the content of defendant's publication would warn a reasonably

prudent person of its defamatory potential. Foster v. Laredo

Newspapers.        Inc.,     541 S.W.2d 809, 819              (Tex. 1976); Scripps Tex.

Newspapers, L.P. v. Belalcazar, 99 S.W.3d 829, 837                                 (Tex.

App.-Corpus Christi 2003, pet. denied). Here, no other conclusion

could be reached but that defendant believed the statements he

made regarding Thomas were true. He did not know or have reason

to know that the statements were false.

        Finally, defendant urges that plaintiff cannot present

competent evidence of compensable damages. Plaintiff's response

is no response at all. 12 He ignores the contention that he failed

to provide a computation of each category of damages in

accordance with Rule 26 (a) (1) (A) (iii) of the Federal Rules of

Civil Procedure. The record reflects that the disclosure was made

regarding the actions of UTA, not defendant. Doc. 204 at App.

272-73. Thus,         excluding any evidence of damages would be


         "( ... continued)
sexual misconduct. Doc. 212 at 22. On the appeal from the judgment in favor of UTA, he took the
position that Moore had erred in concluding that defendant's allegations alleged only harassment and not
sexual harassment. 938 F.3d at 212. In any event, that Snow and/or Moore, applying UTA policy, chose
to investigate whether Thomas had threatened or harassed defendant does not mean that defendant was
negligent.
        12
         Again, failure to address defendant's arguments amounts to waiver. Keelan v. Majesco
Software, Inc., 407 F.3d 332, 339 (Sth Cir. 2005). Moreover, speculation, improbable inferences, and
unsubstantiated asseJtions are insufficient to avoid summary judgment. Lawrence, 808 F.3d at 673.

                                                  13
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20                      Page 14 of 15 PageID 9334


appropriate. CQ,            Inc. v. TXU Min. Co., L.P., 565 F. 3d 268, 280

 (5th Cir. 2009). In any event, an award of mental anguish damages

must be supported by direct evidence of its nature, duration, and

severity, in addition to causation. Service Corp. Int'l v.

Guerra, 348 S.W.3d 221, 231                    (Tex. 2011); Bentley v. Bunton, 94

S.W.3d 561, 606            (Tex. 2002)          In response, plaintiff does not

point to any such evidence, but generally to certain pages of his

appendix that do not provide the specificity required. Doc. 212

at 23        (citing Doc. 213, APPX 124-53). All he can say and does say

is that Thomas committed suicide. 13 But suicide is considered an

unforeseeable intervening act." Estate of Ko by Hill v. Sears

Roebuck & Co.,           982 F. Supp. 471, 475               (E.D. Mich. 1997); Speer v.

United States, 512 F. Supp. 670,                      680    (N.D. Tex. 1981), aff'd,                 675

F.2d 100       (5th Cir. 1982); Exxon Corp. v. Brecheen, 526 S.W.2d

519, 524       (Tex. 1975). The ipse dixit of plaintiff's expert does

not make it otherwise.




         "There is no competent evidence that Thomas suffered any compensable mental anguish prior to
his suicide. See Hilt v. Connell, 301 F.3d 240,250 (5th Cir. 2002)(hurt feelings, anger, and frustration
are not enough); Brady v. Fort Bend County, 145 F.3d 691,718 (5th Cir. 1998)(being highly upset and
experiencing the worst thing ever are not enough). Thomas's suicide came as a complete surprise.
        14
         There is no contention that defendant caused Thomas to become so delirious or insane that
Thomas did not understand the decision to take his own life or it was impossible for him to resist doing
so. See Exxon Corp. v. Brecheen, 526 S.W.2d 519,524 (Tex. 1975).

                                                   14
 Case 4:17-cv-00285-A Document 228 Filed 01/28/20                       Page 15 of 15 PageID 9335


        For the reasons discussed herein, plaintiff likewise has

failed to raise a genuine issue of material fact as to the

defamatory false impression claim. 15

                                                   VI.

                                                 Order

        The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on his claims against defendant; and, that such claims be, and

are hereby, dismissed.

        SIGNED January 28, 2020.




       "Plaintiff does not separately address this claim, but mentions it in his discussion of defamation,
where he addresses potential jury issues rather than facts. Doc. 212 at 19-21.

                                                   15
